Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/19 and 7/20/20 was considered by the examiner.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a central unit” and “a distributed unit” in claim 3-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2018/0082688), hereinafter referred to as Agiwal, in view of Dong et al. (US 2007/0249402), hereinafter referred to as Dong.
Regarding claim 2, A communication system, comprising: a communication terminal device; and a base station device that performs radio communication with the communication terminal device via a radio beam (Fig 1 shows BS-UE communication),
the base station device changes a parameter to be applied to the communication terminal device from a first parameter for a first radio beam to a second parameter for a second radio beam when the communication terminal device moves from a range of the first radio beam to a range of the second radio beam ([0349] shows “the target TRP itself can send the UP indications to the UE 102. Such approach where the target TRP sends the TRP switch/change command or beam change command to the UE 102 as shown in the FIGS. 8A and 8B and 9”; [0347]-[0348] shows RRC to communicate change).

	Dong shows wherein a cell configured by the base station device is spatially separated by a plurality of radio beams being served by the base station device ([0030]-[0033] shows spatial separation of beams; [0083]-[0084] [0100]-[0101] [0105] [0108]-[0110] shows RRC sending new beam set information, when it is determined that beam needs to be switched; [0108] shows that the beam change is communicated via the current resource and beam set.).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the communication scheme as taught by Agiwal with the beam configuration of Dong, since such a modification strengthens coverage areas [0006].
	
Regarding claim 3, the combined teachings of Agiwal and Dong teaches
wherein the base station device includes: at least one distributed unit (DU) that outputs the plurality of radio beams (Agiwal: fig 1A notice TRP/DUs); and
a central unit (CU) that controls the at least one DU, the CU has a medium access control (MAC) function (Agiwal: Fig 1A notice NB/CU), and the CU gives:
a notification of the second RRC parameter to the communication terminal device (Agiwal: [0348] shows that the CU sends the RRC message for switching the serving TRP); and
a notification of a switching instruction from the first radio beam to the second radio beam to the communication terminal device via the first radio beam (Agiwal: [0348] shows that the signaling message is sent to the UE though the serving TRP; and Dong: [0108] shows that the beam change is communicated via the current resource and beam set).
	The motivation is the same as provided in the rejection of claim 2.

Regarding claim 4, wherein the base station device includes:
at least one distributed unit (DU) that outputs the plurality of radio beams; (Agiwal: fig 1A notice TRP/DUs) and 
a central unit (CU) that controls the at least one DU, the CU has a medium access control (MAC) function (Agiwal: Fig 1A notice NB/CU), and the CU makes: 
a notification of the second RRC parameter to the communication terminal device via the second radio beam ([0351]-[0352] shows when the serving trp is not available, the signaling can come from the target TRP); and
a notification of a switching instruction from the first radio beam to the second radio beam to the communication terminal device via the first radio beam (Agiwal: [0348] shows that the signaling message is sent to the UE though the serving TRP; and Dong: [0108] shows that the beam change is communicated via the current resource and beam set).
	The motivation is the same as provided in the rejection of claim 2.

Regarding claim 5, wherein the base station device includes: at least one distributed unit (DU) that outputs the plurality of radio beams (Agiwal: fig 1A notice TRP/DUs); and
a central unit (CU) that controls the at least one DU, the at least one DU has a medium access control (MAC) function (Agiwal: Fig 1A notice NB/CU), and the CU makes:
a notification of the second RRC parameter to the communication terminal device via the first radio beam with an L1/L2 signaling or a MAC signaling (Agiwal: [0348] shows that the CU sends the RRC message for switching the serving TRP; [0109] shows functions of the L2 and MAC); and
a notification of a switching instruction from the first radio beam to the second radio beam to the communication terminal device via the first radio beam with the L1/L2 signaling or the MAC signaling (Agiwal: [0348] shows that the signaling message is sent to the UE though the serving TRP; and Dong: [0108] shows that the beam change is communicated via the current resource and beam set).
	The motivation is the same as provided in the rejection of claim 2.

Regarding claim 6, wherein the base station device includes: at least one distributed unit (DU) that outputs the plurality of radio beams (Agiwal: fig 1A notice TRP/DUs); and
a central unit (CU) that controls the at least one DU, the at least one DU has a medium access control (MAC) function (Agiwal: Fig 1A notice NB/CU), and the base station device makes:
a notification of the second RRC parameter to the communication terminal device via the second radio beam with an L1/L2 signaling or a MAC signaling ([0351]-[0352] shows when the serving trp is not available, the signaling can come from the target TRP; [0109] shows functions of the L2 and MAC); and 
a notification of a switching instruction from the first radio beam to the second radio beam to the communication terminal device via the first radio beam with the L1/L2 signaling or the MAC signaling (Agiwal: [0348] shows that the signaling message is sent to the UE though the serving TRP; and Dong: [0108] shows that the beam change is communicated via the current resource and beam set).
	The motivation is the same as provided in the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mochizuki (US2019/00231085) shows beam switching instructions via source beam. The information triggers the UE to receive the L1/L2 control signal of the target beam. RRC signaling may be used to notify the beam switching instruction.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411